Exhibit 4(8) AMENDMENT TO THE CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES OF THE SERIES A CONVERTIBLE PREFERRED STOCK OF ATTITUDE DRINKS INCORPORATED The undersigned, being the Chief Executive Officer of Attitude Drinks Incorporated, a Delaware corporation (the “Company”), in accordance with the provisions of the Delaware General Corporation Law, does hereby certify that, pursuant to the authority conferred upon the Board of Directors of the Company by the Certificate of Incorporation of the Company, as amended, the following resolutions modifying the Certificate of Designation of the Relative Rights and Preferences of the Series A Convertible Preferred Stock (the “Certificate of Designation”) were duly adopted on January 9, 2013: WHEREAS, the Board of Directors of the Company, pursuant to the authority expressly vested in it, had previously adopted resolutions creating the Series A Convertible Preferred Stock, which resolutions were incorporated into the Certificate of Designation filed with the Secretary of State of the State of Delaware on or about June 2, 2006 and subsequently amended on September 19, 2009; RESOLVED, that Section 2(A) of the Certificate of Designation is hereby deleted in its entirety and the following shall be substituted in lieu thereof: 2. Rights, Powers, and Preferences The Series A shall have the voting powers, preferences and relative, participating, optional and other special rights, qualifications, limitations and restrictions as follows: A. Designation and Amount. Out of the Twenty Million (20,000,000) shares of the $.001 par value authorized preferred stock, Nineteen Million Nine Hundred Ninety Nine Thousand Nine Hundred Forty Nine (19,999,949) shares shall be designated as shares of “Series A,” and Fifty One (51) shares shall be designated as shares of “Series A-1.”The term “Series A” as used herein shall include the term “Series A-1” except in this Section 2.A. and Section 2.D. RESOLVED, that Section 2(D) of the Certificate of Designation is hereby deleted in its entirety and the following shall be substituted in lieu thereof: 2. Rights, Powers, and Preferences D.
